UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6167


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ADRIAN HOWARD JACKSON, a/k/a Dexter,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Joseph F. Anderson, Jr., District
Judge. (0:98-cr-01126-JFA-2)


Submitted:   May 18, 2012                  Decided:   May 24, 2012


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Adrian Howard Jackson, Appellant Pro Se.     Marshall Prince, II,
Jane   Barrett  Taylor,   Assistant   United   States  Attorneys,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Adrian    Howard        Jackson     appeals       from     the    district

court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion

for a reduction in sentence pursuant to Amendment 750 of the

Sentencing          Guidelines.          The   district       court     determined         that

Jackson was sentenced to the statutory mandatory minimum of 240

months imprisonment and he was, therefore, not eligible for a

reduction in sentence based on Amendment 750.                              For the reasons

that    follow,       we    vacate       the   district     court’s     order      denying   a

reduction and remand for further consideration.

                  In 2000, Jackson was convicted by a jury of conspiracy

to possess with intent to distribute and to distribute cocaine

and     cocaine           base,     in     violation        of    Title      21     U.S.C.A.

§§ 841(a)(1), (b)(1)(C), 846 (West 1999 & Supp. 2011) (Count

One), and conspiracy to provide firearms for use during drug

trafficking crimes, 18 U.S.C. § 924(c), (o) (2006) (Count Two).

In     the    presentence         report       (PSR),     applying      U.S.       Sentencing

Guidelines         Manual    § 2D1.1(c)(1)          (1998),      the   probation     officer

recommended a base offense level of 38 on Count One, based on

more than 1.5 kilograms of crack.                         Coupled with a four-level

adjustment for his role in the offense, Jackson’s total offense

level was 42.              With Jackson’s criminal history category at I,

the    probation          officer    calculated       a     Guidelines      range     of   360

months       to    life    imprisonment        on   Count    One.       However,     because

                                                2
Jackson’s        maximum       statutory           exposure       was      240     months’

imprisonment, his Guidelines range became 240 months.                            Count Two

mandated    a    60-month       consecutive        sentence.        Accordingly,        the

district court sentenced Jackson to 300 months’ imprisonment.

            In August 2005, the Government filed a motion pursuant

to Fed. R. Crim. P. 35(b) to reduce Jackson’s sentence based on

his   substantial          assistance.       The     district     court     granted     the

motion   and     reduced       Jackson’s      sentence       by   48    months     (twenty

percent), resulting in a sentence of 252 months’ imprisonment

(192 months on Count One and 60 months on Count Two).

            In        November       2011,       Jackson      filed        the     subject

§ 3582(c)(2)      motion       for    reduction       of    sentence,       seeking     the

benefit of Guideline Amendment 750, which recently lowered the

base offense levels applicable to most offenses involving crack

cocaine.        The    district      court    denied       Jackson’s    motion     on   the

ground that Jackson was sentenced to “the statutory mandatory

minimum of 240 months’ imprisonment” and, therefore, “[w]hatever

changes Amendment 750 might authorize in the underlying base

offense level calculations, those Guideline changes cannot alter

the ultimate statutory floor of 20 years imprisonment set by

Congress.”            In    doing    so,     the    district       court     erroneously

converted the twenty-year ceiling applicable to Jackson into a

floor.



                                             3
             Under § 3582(c)(2), the district court may modify the

term   of   imprisonment           “of    a   defendant          who      has    been     sentenced

. . . based on a sentencing range that has subsequently been

lowered,”        if    the    amendment        is       listed       in    the       Guidelines     as

retroactively          applicable.            18       U.S.C.    §     3582(c)(2).           In    the

context     of        Amendment      750,          a    defendant          whose        offense    of

conviction       involved         crack    cocaine        is     eligible         for    a   reduced

sentence only if the amendment lowers the defendant’s applicable

Guideline range.              See United States v. Lindsey, 556 F.3d 238,

244 (4th Cir. 2009).

             Under          Amendment      750,         the     base      offense        level     for

offenses involving 1.5 kilograms or less of crack is now level

34.    Adding         the    four-level        enhancement           for    his       role   in    the

offense, Jackson’s amended offense level is 38.                                        His amended

Guidelines       range       is   235-293      months;          however,         because     of    the

statutory maximum of 240 months, his Guidelines range under the

new    amendment         effectively          becomes           235-240         months.           USSG

§ 2D1.1(c)(1) (2011).               Application of Amendment 750 to Jackson

results     in    a    sentencing         range        that     is   lower       than    the     range

applicable       before       Amendment       750.            Therefore,         a    reduction     in

Jackson’s sentence is authorized under § 3582(c)(2).

             In United States v. Stewart, 595 F.3d 197 (4th Cir.

2010), we held that the “original term of imprisonment” means

“the sentence the defendant is serving at the time he makes his

                                                   4
section       3582(c)(2)       motion.”         Id.       at   202.      Thus,    “when     a

defendant is serving a below-guidelines sentence as a result of

a Rule 35 motion by the government, if the defendant makes a

motion under section 3582(c)(2), his sentence may be further

reduced comparable to the previous reduction received.”                             Id. at

203.         Here,     the     district    court         erroneously     concluded       that

Jackson was serving a statutory mandatory minimum sentence as

opposed to a statutory maximum sentence and, therefore, did not

believe       it     had     the    authority       to    lower     Jackson’s    sentence.

Because        the district court mistakenly concluded that it was

not    so    authorized,       we    vacate     the      district     court’s    order    and

remand to the district court for a determination of whether a

reduction should be applied in Jackson’s case. ∗                        We dispense with

oral       argument    because       the   facts         and   legal    contentions      are




       ∗
        We determine in this opinion that a reduction is
authorized; we express no opinion as to whether a reduction in
Jackson’s sentence is warranted. See United States v. Stewart,
595 F.3d 197, 200 (4th Cir. 2010) (providing that determination
of whether to grant reduction of sentence authorized under
Amendment 706 is within discretion of the district court judge);
see also United States v. Fennell, 592 F.3d 506, 511 (4th Cir.
2010) (noting remand allows the district court to exercise its
discretion “to use any of the reasonable methods . . . to
calculate a sentence comparable to that previously imposed, in
light of the purpose and effect of Amendment 706”).



                                                5
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                  VACATED AND REMANDED




                                    6